Appeals from an award of the State Industrial Board directing non-insured employer to pay funeral expenses and to make payments to the Special Fund, pursuant to the provisions of the Workmen’s Compensation Law. Appellant was a farmer. He was also engaged in the business of selling and servicing farm implements and machinery for the International Harvester Company. Claimant’s intestate was employed by appellant to sell farm implements and machinery on a commission basis. His employer informed him that it would be necessary for him to drive a car in the performance of his work. Decedent borrowed a car from a friend and used it on his employer’s business, with the knowledge of his employer. Prior to the accident, which resulted in his death, he had made some sales and at the time of the accident he was returning to his employer’s place of business with collections he had made from the sale of farm machinery. The automobile which he was driving skidded and struck a tree, resulting in injuries which caused his death. The non-insured employer contends that decedent was an independent contractor, not an employee. The State Industrial Board found that decedent was an employee and made its award accordingly. The finding is supported by the evidence and the award should be affirmed. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss, Schenck and Foster, JJ., concur; Crapser, J., dissents and votes to reverse the award and to dismiss the claim on the ground the intestate was an independent contractor.